

 
 

--------------------------------------------------------------------------------

 

 
 
 
Exhibit 10.01
 
LOGO [simg_logo.jpg]
 
 
July 22, 2014


 
 
 
 
Raymond Cook
 


Dear Raymond:


Silicon Image, Inc. (the “Company”) is pleased to extend our offer to you in the
position of Chief Financial Officer, reporting to Camillo Martino, CEO.  The
terms of our offer and the benefits currently provided by the Company are as
follows:
 
1.  
Your compensation package is comprised of the following items:



1.1.  
Your starting monthly base salary will be $27,084.00 (annualized at
$325,000.00/year) and will be subject to annual review. This salary will be paid
to you on a semi-monthly basis on the company’s regularly scheduled pay dates of
the 15th and last day of each month.



1.2.  
In addition, you will be eligible for a $50,000 Relocation allowance, payable
upon submission of receipts for reimbursable expenses.



1.3.  
You will also be eligible to participate in the Company’s Bonus Plan as approved
by the Board of Directors at the bonus target rate of 75% of your annual base
salary. Your participation in future incentive compensation plans will be
according to the terms approved by our Board of Directors. Any bonus payments
are subject to change at the final discretion of the Compensation Committee of
the Company’s Board of Directors.



1.4.  
You will be eligible to participate in the other employee benefit plans and
executive compensation programs maintained by the Company applicable to other
employees and key executives of the company, including stock purchase, incentive
or other bonus plans, life, disability, health, accident and other insurance
programs.



1.5.  
A recommendation will be made to the Board of Directors to approve a grant to
you, contingent on you accepting your new role as CFO, of time-based restricted
stock units (“TRSUs”) in the amount of 50,000 under which you will be issued
shares of the Company’s common stock at a future date. Provided you are still
employed by Silicon Image, such TRSUs shall become vested with respect to
twenty-five percent (25%) of the total number of shares on each anniversary of
the Grant Date, until fully vested.

 
1.6.  
Additionally, a recommendation will be made to the Board of Directors to approve
a grant to you, contingent on you accepting your new role, of performance-based
restricted stock units (“PRSUs”) in the amount of 100,000 under which you will
be issued shares of the Company’s common stock at a future date.  Provided you
are still employed by Silicon Image, the PRSUs shall vest annually over a
three-year period as follows, provided performance metrics are met:



Ø
 12/31/2014 = 16,279

Ø
 12/31/2015 = 27,906

Ø
 12/31/2016 = 27,906

Ø
 12/31/2017 = 27,906



However, the grant of such restricted stock units by the Company is subject to
the Board’s approval and this promise to recommend such approval is not a
promise of compensation, and is not intended to create any obligation on the
part of the Company. You will be required to hold the shares for one year from
the date of vesting.  Further details on the Company’s Equity Incentive plan and
on any specific grant to you will be provided upon approval of such grant by the
Board.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


1.7.  
Management will also recommend that the Board of Directors approve a grant to
you of stock options in the amount of 100,000 shares of the Company’s Common
Stock.  If approved, the grant date for such grant of stock options shall be the
first 15th day of the calendar month after the latter of the date that the grant
is approved by the Board or your start date with the Company (the “Stock Grant
Date”).  The exercise price for such grant shall be the closing price of the
Company’s common stock on such Stock Grant Date. Provided you continue to
provide services to the Company, such options shall become vested and
exercisable with respect to one fourth (1/4) of the total number of shares
(rounded to the nearest whole share) on the one year anniversary of the Grant
Date, and thereafter, on the 15th day of each succeeding month, the options
shall become vested and exercisable with respect to an additional one
forty-eighth (1/48) of the total number of shares (rounded to the nearest whole
share) until such time as the option is vested and exercisable with respect to
all of the shares. However, the grant of such stock options by the Company is
subject to the Board’s approval.  There can be no assurance that the Board will
approve the grant and the promise to recommend such approval is not a promise of
compensation and is not intended to create any obligation on the part of the
Company.  Further details on the Company’s Equity Incentive Plan and on any
specific stock option grant to you will be provided upon approval of such stock
option grant by the Board.



2.  
As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company.  During the period that you render services to the Company, you agree
to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company.  You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company.  To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment.  We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.  You
represent that your signing of this offer letter, agreement(s) concerning stock
options/RSU’s granted to you under the Plan (as defined below) and the Company’s
Employee Invention Assignment and Confidentiality Agreement as well as your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.



3.  
This offer of employment is made to you in confidence, and we ask that you not
disclose its terms to anyone outside your immediate family.  If you do disclose
any of its terms to such a family member, please caution him or her that such
information is confidential and must not be disclosed to anyone.



4.  
While we look forward to a long and profitable relationship, should you decide
to accept our offer, you will be an at-will employee of the Company, which means
the employment relationship can be terminated by either of us for any reason or
no reason, at any time and without cause or prior notice. Any statements or
representations to the contrary (and, indeed, any statements contradicting any
provision in this letter) should be regarded by you as ineffective.  Further,
your participation in any stock option or benefit program is not to be regarded
as assuring you of continuing employment for any particular period of time.



5.  
Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation confirming your identity and
demonstrating that you have the legal right to work in the United States.  If
you have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our Human Resource department.



6.  
Please also note that due to United States export control laws, the Company may
need to make inquiries into your citizenship if you will have probable or actual
contact with certain technology and/or source code.  Should the Company
determine that you will have probable or actual contact with certain technology
and/or source code, and should you be a citizen of an embargoed country under
United States export control laws; this may have a material effect on the terms
and conditions of your employment with the Company.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
7.  
You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining injunctive relief from a court having jurisdiction
over the parties for any alleged violation of the Employee Invention Assignment
and Confidentiality Agreement.  Such arbitration shall be conducted through JAMS
in the State of California, Santa Clara County, before a single arbitrator, in
accordance with the JAMS Employment Arbitration Rules and Procedures in effect
at that time.  The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability.  You will bear only those costs of arbitration you would
otherwise bear had you brought a covered claim in court.  When the arbitrator
has issued a decision, judgment on that decision may be entered in any court
having jurisdiction thereof.  We each understand and agree that we are waiving a
trial by jury.  However, this arbitration provision shall not affect your right
to file an administrative claim before any government agency where, as a matter
of law, the parties may not restrict the Employee’s ability to file an
administrative claim with said agency (by way of example, claims before the
Equal Employment Opportunity Commission and the National Labor Relations
Board).  Otherwise, the parties agree that arbitration shall be the exclusive
remedy for administrative claims.



8.  
This offer is contingent on approval by the Silicon Image Board of Directors
and/or its Compensation Committee.  This offer is also contingent on the
completion of a background check, in form and substance reasonably satisfactory
to the Company.  You hereby agree to cooperate with the Company in the conduct
of this background check and acknowledge that your start date will be delayed
until its completion.  A delay of your start date may delay the grant date of
any equity awards approved the Board as provided above.



This offer will remain valid until noon on July 25, 2014.  If you decide to
accept our offer please sign the enclosed copy of this letter in the space
indicated and return it to me. Your signature will acknowledge that you have
read, understood and agreed to the terms and conditions of this offer.  Should
you have anything else that you wish to discuss, please do not hesitate to call
me directly at (650) 766-2624.
 
Raymond, I look forward to you joining Silicon Image, Inc. and developing a
strong working relationship with you in your new role.








Sincerely,






Nancy Hauge
Vice President, Human Resources
Silicon Image, Inc.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
My signature below indicates that I have read and do understand the terms and
conditions of this offer and further indicates my acceptance of those terms and
conditions. I further acknowledge that no other commitments or representations
were made to me as part of my employment offer except as specifically set forth
herein.
 




_______________________________                                                                             
 ____________________
Raymond
Cook                                                                                                  Date
 






Enc:
2nd original copy of offer letter
 

 

 
 

--------------------------------------------------------------------------------

 
